Exhibit 10.2
 
Amendment to Employment Agreement of Marc Zandman




           Amendment to Employment Agreement (this “Amendment”), made as of
August 30, 2011 by and between Vishay Israel Ltd., a corporation organized under
the laws of the State of Israel (“Vishay Israel”) and a wholly-owned subsidiary
of Vishay Intertechnology, Inc., a Delaware corporation (“Vishay”), and MARC
ZANDMAN (“Executive”) (collectively the “Parties”).


           WHEREAS, Executive has been employed by Vishay Israel pursuant to an
Employment Agreement, made between the Parties as of January 1, 2004 and amended
as of August 8, 2010 (the “Employment Agreement”);


           WHEREAS, Section 8.5 of the Employment Agreement provides that Vishay
Israel and Executive may amend the Employment Agreement by mutual agreement in
writing; and


            WHEREAS, the Company and Executive desire to amend the Employment
Agreement as set forth.


           NOW THEREFORE, in consideration of the premises and the mutual
benefits to be derived herefrom and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


           1. Section 4.1 of the Employment Agreement is hereby amended to read
as follows:


    4.1     Base Salary.  Vishay Israel shall pay Executive a base salary of not
less than NIS 2,989,907 per year (the “Base Salary”), which shall be reviewed
annually by the Compensation Committee of the Board of Directors.
                    
Such base salary shall be paid in accordance with Vishay Israel’s standard
salary policies as they exist from time to time, subject to such deductions, if
any, as are required by law or elected by Executive.


           2. Section 4.2 of the Employment Agreement is hereby amended to read
as follows:


                      “4.2 Bonus. Executive shall be entitled to an annual
performance bonus to be paid by Vishay Israel and to be calculated and paid
pursuant to the Vishay Intertechnology Section 162(m) Cash Bonus Plan (the “Cash
Bonus Plan”) or any successor plan. Such bonus shall be payable in cash, equal
to the lesser of (i) 1.0% of Vishay’s adjusted net income, as determined under
the terms of the Cash Bonus Plan, and (ii) three times Executive’s base salary
for the year in which the bonus is earned. Although the Board of Directors
intends that the Cash Bonus Plan be the primary vehicle for the Executive’s
bonus, the Board of Directors retains the authority to grant additional bonuses
in excess of the limits under the Cash Bonus Plan.


                      “For 2011, Executive’s annual bonus will be calculated as
the sum of: (i) one-half of one percent (0.5%) of the Company’s adjusted net
income for 2011, as determined under the terms of the Cash Bonus Plan, plus (ii)
one-half of Executive’s annual bonus entitlement as calculated for 2011 under
the annual bonus program in effect for Executive before this amendment to the
Employment Agreement, provided that such bonus shall not exceed three times
Executive’s base salary for 2011.”


           3. The Employment Agreement is hereby amended to add the following
new Sections 4.5 and 4.6 after Section 4.4 of the Employment Agreement:


                      “4.5 Annual Equity Grant. On August 17,  2011, Vishay
granted Executive 3,480 time-vested restricted stock units (“RSUs”) and 10,440
performance-based restricted stock units (“PBRSUs”), under the Vishay
Intertechnology 2007 Stock Incentive Program (the “Stock Incentive
Program”).  The RSUs will vest on January 1, 2014, subject to the satisfaction
of the applicable service condition, and the PBRSUs will vest on January 1,
2014, subject to the satisfaction of the applicable service and performance
conditions.  Vishay Israel warrants that commencing on January 1, 2012 and on
each January 1 thereafter during the Term, Vishay shall grant Executive an
annual equity award under the Stock Incentive Program (or any successor plan or
arrangement thereof) having a value approximately equal to 125% of Executive’s
Base Salary on such date. Twenty-five percent of each such grant shall be in the
form of RSUs, and 75% shall be in the form of PBRSUs. The fair market value of
Common Stock as of January 1 of a year for purposes of determining the number of
RSUs and PBRSUs to be granted shall be equal to the closing price of such stock
on the New York Stock Exchange on the trading day immediately preceding such
January 1. Subject to Executive’s continued employment with Vishay Israel, the
RSUs and PBRSUs shall vest on January 1 of the third year following their grant,
provided that, in the case of the PBRSUs, only to the extent the performance
criteria applicable to the PBRSUs are realized. In the event of the termination
of Executive’s employment with Vishay Israel by Vishay Israel without Cause, by
Executive for Good Reason, for any reason other than Cause after Executive
attains age 62, or as a result of his death or disability, the outstanding RSUs
granted pursuant to this Section 4.5 shall immediately vest and the outstanding
PBRSUs granted pursuant to this Section 4.5 shall vest on their normal vesting
date to the extent the applicable performance criteria are realized. In the
event of a Change in Control (as defined in the Stock Incentive Program), all of
such outstanding RSUs and PBRSUs shall immediately vest.”


           4.           The amendments to the Employment Agreement made by
paragraphs 1 and 2 hereof shall be effective as of July 1, 2011.


           5.           Except as set forth in this Amendment, all other terms
and conditions of the Employment Agreement shall remain unchanged and in full
force and effect.



 
 

--------------------------------------------------------------------------------

 

           6.           This Amendment may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
and all of which shall constitute the same instrument.


 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed on its behalf as of the date first above written.




VISHAY ISRAEL LTD.


By: /s/ Ita Goldberg
Name: Ita Goldberg
Title: Vice President Human Resources




By: /s/ Gil Weisler
Name:  Gil Weisler
Title:  Vice President, Regional Controller




 

/s/ Marc Zandman
Marc Zandman
